Citation Nr: 0740737	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.


FINDINGS OF FACT

1.  Personality disorders are not a disability for VA 
compensation purposes.

2.  The veteran's current psychiatric disorders (major 
depression, generalized anxiety disorder, and panic disorder 
without agoraphobia) first manifested many years after 
service and are not related to his service or to any aspect 
thereof, including the personality disorder for which he was 
treated in service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5107 (West 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  However, 
the veteran's psychiatric disorders (major depression, 
generalized anxiety disorder, panic disorder without 
agoraphobia, and mixed personality disorder) are not 
psychoses for which service connection may be granted on a 
presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For a showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  

The veteran contends, in written statements and in testimony 
before the RO, that his currently diagnosed psychiatric 
disorders had their onset during service.  In this regard, 
the veteran's ex-wife submitted a statement indicating that 
his service in the Army triggered psychiatric problems, 
including depression, anxiety and paranoia, for which he 
needed medication for the remainder of their 33-year 
marriage. 

A review of the record discloses that on examination prior to 
entering service, the veteran indicated a history of 
depression, excessive worry and frequent indigestion.  
However, that examination was negative for any psychiatric or 
neurological abnormalities.  The veteran's service medical 
records thereafter show that in October 1967, the veteran was 
referred to the Mental Hygiene Clinic for evaluation and 
treatment.  Over the next three months, from November 1967 to 
January 1968, the veteran was treated for nervousness, 
sleeplessness, indigestion, and weight loss .  During that 
period, he also complained of missing his wife and having 
depressed thoughts, which persisted even after his wife came 
to visit him in December 1967.  

The veteran's behavior pattern was ultimately attributed to a 
character and behavior disorder for which he was discharged 
from service in February 1968.  On examination prior to his 
separation from service, the veteran again noted a history of 
depression, excessive worry and indigestion, as well as 
nervous trouble, difficulty sleeping, and weight loss.  The 
examination, however, was negative for any diagnosis of a 
psychiatric disorder.  As examination prior to separation 
from service did not reveal psychiatric abnormalities, the 
Board finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current nervous disorders.  38 C.F.R. § 3.303(b).  In this 
regard, the veteran reports that he received psychiatric 
treatment two months after leaving service and was 
hospitalized in 1977 for acute depression and suicidal 
thoughts.  However, the veteran's post-service medical 
records are negative for any evidence of psychiatric 
treatment dated prior to 1993.  At that time, the veteran was 
treated for mental health problems.  Subsequently, he was 
diagnosed with major depression, generalized anxiety 
disorder, panic disorder without agoraphobia, and mixed 
personality disorder.  The veteran's post-service medical 
records thereafter show that from May 1995 to April 1998, he 
received treatment for those disorders from private medical 
providers.  The veteran has stated and post-service medical 
records confirm that since April 1998 he has continued to 
receive medication and therapy from private and VA medical 
providers for a variety of psychiatric problems, including 
depression, generalized anxiety disorder, social anxiety 
disorder, panic disorder without agoraphobia, and avoidant 
personality traits.  

The veteran underwent a VA psychiatric examination in July 
2003.  In the course of that examination, the veteran 
recounted feeling nervous, agitated, and depressed both 
during and after service.  He also maintained that he had 
received periodic mental health treatment since leaving 
service.  The VA examiner determined that the veteran's 
mental health history met the DSM-IV criteria for panic 
attacks and major depression episodes.  However, the examiner 
did not render an opinion as to whether the veteran's current 
psychiatric disorders were service-related.

In July 2004, the veteran's private psychiatrist submitted a 
letter stating that it was at least as likely as not that the 
veteran's complaints in the military were related to his 
currently diagnosed anxiety disorder.  The psychiatrist 
indicated that his opinion was based upon his own treatment 
of the veteran between January 2001 and January 2003 and upon 
an Army document, dated in February 1968, which indicated 
that the veteran had been discharged from service due to a 
character and behavior disorder.

In December 2004, a VA psychologist reviewed the veteran's 
claims file, including the results of the July 2003 VA 
examination.  Dr. Garrison opined that because the veteran 
was not diagnosed with a psychiatric disorder until many 
years after leaving active service, it would be impossible to 
relate his current anxiety to his in-service complaints 
without resorting to conjecture.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993). 

The veteran's private psychiatrist related the veteran's 
current anxiety disorder to his complaints in service that 
resulted in his discharge on the basis of a character and 
behavior disorder.  However, that assessment was contradicted 
by the VA psychologist's opinion that it would be impossible 
to relate his current anxiety to his in-service complaints 
without resorting to conjecture.

Weighing the opinions submitted by these two examiners, the 
Board finds that the VA psychologist's December 2004 opinion 
is more persuasive in that it was based upon a thorough 
examination of the record and of the veteran and in that an 
adequate rationale was provided for the opinion.  Thus, the 
Board finds that the evidence in this case shows that the 
veteran's currently diagnosed psychiatric disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

The veteran's private psychiatrist has provided a credible 
opinion relating the veteran's current diagnosis of anxiety 
to his complaints of psychiatric problems in service.  
Nevertheless, the Board finds that the psychiatrist's opinion 
is of limited probative value because it appears to have been 
heavily based upon the veteran's own account of receiving 
treatment for psychiatric problems since the time of his 
enlistment in service, which is not corroborated by the 
evidence of record.  This account by the veteran is 
undermined by his service medical records, which do not 
reflect that he was diagnosed with a psychiatric disorder in 
service.  Additionally, there is no record of post-service 
treatment for any psychiatric problems prior to 1993.  Thus, 
while credible, the psychiatrist's opinion appears to have 
been based on an inaccurate factual background, and is 
therefore of little probative value and cannot serve as a 
basis for concluding that the veteran's currently diagnosed 
psychiatric disorder was superimposed on his character and 
behavior disorder during service, or was otherwise incurred 
in or aggravated by service.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown,  5 
Vet. App. 229 (1993); Reonal v. Brown,  5 Vet. App. 458 
(1993).

The Board finds that the VA psychologist's opinion finding no 
relationship, beyond the realm of conjecture, between the 
veteran's current disorder and his period of active service 
is more probative than the opinion of the veteran's 
psychiatrist finding a positive relationship.  The Board 
places more weight on the VA psychologist's opinion because 
she reviewed the veteran's claims file in conjunction with 
rendering her opinion and had the medical and psychiatric 
history available for review, as well as the complete service 
medical records, whereas the private physician had only a 
single service form.  Additionally, the Board notes that the 
VA psychologist specifically addressed the etiology of the 
veteran's current psychiatric disorders (major depression, 
generalized anxiety disorder, panic disorder without 
agoraphobia, and mixed personality disorder) and determined 
that the veteran's in-service complaints of nervousness, 
excessive worry, depressed thoughts, sleeplessness, 
indigestion, and weight loss could have been manifestations 
of any number of diagnoses and, thus, could not be related to 
his current disorder without resulting to conjecture.  There 
is no indication that the private psychiatrist reviewed the 
veteran's entire claims file in conjunction with rendering 
his opinion.  The psychiatrist expressly noted that his 
opinion was based only upon his own treatment of the veteran 
and the document from the Army stating that the veteran was 
discharged due to a character and behavior disorder.  

While the veteran alleges that he was first treated for 
depression two months after leaving service and thereafter 
has received periodic treatment for a number of psychiatric 
disorders, there are no records which reflect treatment for 
psychiatric problems dated prior to 1993, approximately 25 
years after his separation from service.  That lengthy period 
without evidence of treatment demonstrates no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, the Board finds that the medical opinion 
evidence does not support a finding of a medical nexus 
between military service, including his treatment for a 
character and behavior disorder, and any of the veteran's 
diagnosed acquired psychiatric disorders  Thus, service 
connection is not warranted.

A character or personality disorder is not recognized as a 
disorder for which VA compensation may be granted.  38 C.F.R. 
§§ 3.304(c), 4.9, 4.127 (2007).  Personality disorders are 
specifically excluded as a disease or injury for which 
service connection may be granted.  The veteran has been 
diagnosed with a personality disorder.  Any claim for service 
connection for a personality disorder must fail because 
personality disorders are not disabilities for VA purposes.  

The evidence in this case shows that the veteran's currently 
diagnosed disorders (major depression, generalized anxiety 
disorder, and panic disorder without agoraphobia) were not 
incurred in or aggravated by service.  Therefore, service 
connection for an acquired psychiatric disorder is not 
warranted.

The Board has considered the assertions of the veteran and 
his ex-wife that he has an acquired psychiatric disorder 
related to his service, including his in-service complaints 
of nervousness, excessive worry, and depressed thoughts.  
However, as laypersons, neither the veteran nor his ex-wife 
is competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  

Furthermore, the Board acknowledges that the veteran is 
competent to submit lay evidence about what he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  The veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability or 
symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, 
a psychiatric disorder, as contrasted with symptoms of 
nervousness, excessive worry, and depressed thoughts, is not 
subject to lay diagnosis.  While the veteran can report 
having such symptoms, they are subjective and not readily 
identifiable and diagnosable.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  There are many different psychiatric 
disorders, and the veteran does not have the medical 
expertise to discern the nature of any of his current 
psychiatric diagnoses.  Nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  The 
veteran is competent to report that he has been told of a 
diagnosis of a psychiatric disorder, but he is not competent 
to provide a medical opinion regarding the etiology.  While 
the veteran purports that his in-service symptoms support his 
current diagnoses by a medical professional, his statements 
alone are not competent to provide the medical nexus and a 
medical professional has not made this connection.  Thus, the 
veteran's lay assertions are not competent or sufficient to 
establish service connection.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The weight of the credible evidence demonstrates that the 
veteran's current psychiatric disorders first manifested many 
years after service and are not related to his active service 
or to any incident therein.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in February 2003 and March 
2006, rating decisions in April 2004 and June 2004, and a 
statement of the case in May 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Additionally, the RO conducted a hearing on the 
veteran's claim in July 2005.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2007 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained. The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


